      Case 1:20-cv-00100 Document 4 Filed on 07/13/20 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                           UNITED STATES DISTRICT COURT                          July 13, 2020
                            SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                               BROWNSVILLE DIVISION

UNITED STATES OF AMERICA,          §
                                   §
VS.                                §              CIVIL ACTION NO. 1:20-CV-100
                                   §
9.980 ACRES OF LAND, MORE OR LESS, §
et al,                             §
                                   §
       Defendants.                 §

                                          ORDER

       The Court ORDERS that the United States file a status update every 90 days

from the date of this Order, informing the Court as to the status of service on the named

Defendants. The Court shall schedule an Initial Pretrial Conference (1) once the United

States has served all Defendants or exhausted its efforts to identify and serve the

Defendants, (2) at the request of any party, or (3) sua sponte. This Order does not limit

any party’s ability to file any motion related to this matter.

       SIGNED this 13th day of July, 2020.


                                               _____________________________
                                               Fernando Rodriguez, Jr.
                                               United States District Judge
